Petition by the State Division of Human Rights, pursuant to section 298 of the Executive Law (Human Rights Law), unanimously granted, without costs, and respondent is directed to comply with the July 18,1983 order of the Commissioner of Human Rights, particularly paragraphs one and two thereof, by f (1) payment to complainant of back pay in the amount of $23,916.69, plus interest at the rate of 9% from November 10, 1981 to the date of this order, and H (2) payment to complainant of $5,000 damages. H After a determination by the Commissioner that respondent had discharged complainant for racially discriminatory reasons, respondent had a right to appeal to the State Human Rights Appeal Board, pursuant to section 297-a of the Executive Law. Respondent did not do so and is consequently barred from now seeking judicial review. (Cf. Executive Law, § 298.) Concur — Murphy, P. J., Kupferman, Carro, Silverman and Alexander, JJ.